COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

 RAY A. BASALDUA,                                   §
                                                                    No. 08-09-00117-CV
                     Appellant,                     §
                                                                       Appeal from the
 v.                                                 §
                                                                    County Court at Law
 GLEN GREGORY GALE, III,                            §
                                                                  of Medina County, Texas
                     Appellee.                      §
                                                                         (TC#2225)
                                                    §

                                    MEMORANDUM OPINION

          This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of prosecution. Finding that Appellant has not filed a clerk’s record

or a motion for extension of time, we dismiss the appeal.

          Appellant failed to file the clerk’s record on June 3, 2009. On May 29, 2009, the clerk of the

Court sent the parties notice that Appellant had not filed the clerk’s record or motion for extension

of time. Further, the notice advised the parties of the Court’s intent to dismiss for want of

prosecution unless, within ten days, one of the parties responded showing grounds to continue the

appeal.

          No clerk’s record has been filed. This Court possesses the authority to dismiss an appeal for

want of prosecution when the appellant has failed to file the clerk’s record within the time prescribed

because of appellant’s fault, and gives no reasonable explanation for such failure. TEX .R.APP .P.

37.3(b). We have also given the Appellant a reasonable opportunity to cure the failure to file the

clerk’s record. Id. Because the Appellant failed to file the clerk’s record and has not cured that

failure, we dismiss the appeal for want of prosecution pursuant to TEX .R.APP .P. 37.3(b), 42.3(b)-(c).
                                              GUADALUPE RIVERA, Justice



July 22, 2009

Before Chew, C.J., McClure, and Rivera, JJ.